DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2019 and 3/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Line 2 is grammatically incorrect: “an elongate probe having with a distal tip”
Line 3 has too many commas: “along the elongate probe;, and”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9, 12, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al 2015 (US PGPub 2015/0088113, herein “Clark”) in view of Burnett et al 2013 (US PGPub 2013/0296837, herein “Burnett”).
Regarding claim 1, Clark discloses a treatment system (cryotherapeutic system 100, Figure 1, Par. [0039-0044]), comprising:
an elongate probe (cryotherapeutic device 120) having with a distal tip (distal portion 126 with cooling assembly 130 at the tip) and a flexible length (elongated shaft 122, made from materials to provide flexibility, Par. [0045]), at least one infusion lumen positioned through or along the elongate probe;
and a liner (inner line along shaft 122, Par. [0045]) expandably enclosing the probe such that a cryoablative fluid introduced through the probe is sprayed into contact with an interior surface of the liner and coats the interior surface;
a base (console 102) having a reservoir (supply container 104) of the cryoablative fluid (refrigerant 106);
and a connection having an elongate flexible body (supply line 110), the connection having at least one fluid lumen for delivery of the cryoablative fluid from the reservoir and to the at least one infusion lumen (delivers refrigerant 106 from supply container 104 to cryotherapeutic device 120; which can include a supply lumen 632 and an exhaust lumen 634, an embodiment of device 120 according to the present technology, Par. [0066]);
and a controller positioned within the base (controller 118 within console 102), wherein the controller is configured to monitor the cryoablative fluid (controller 118 can control the back pressure, flow of refrigerant, etc., Par. [0041-0042]).
Clark is silent to separate lumens and the specific liner, though expansion chamber 143 functions in a similar manner to instant liner. Burnett discloses a cryogenic treatment system 10 that also has a controller, processor, and pump assembly 215 but speaks more specifically to a liner 174 that can expand into contact with the tissue surface in preparation for cryoablation treatment (Figures 18A-D, Par. [0196]). Further, this liner encloses the cooling probe and sheath 212 (Par. [0192]) and allows for cryogenic to be sprayed (Par. [0189]). Additionally, Burnett discloses infusion and extraction lumens 70, 72 (Par. [0144]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Clark’s cryogenic treatment system with Burnett’s cryogenic liner in order to protect surrounding tissue not being treated (Par. [0027]).
Claim 14 is a method encompassed by the treatment system of claim 1 and is thus rejected on the same grounds.
Regarding claim 2, Clark and Burnett disclose the system of claim 1 (demonstrated previously) and Clark further discloses wherein the reservoir is removably securable within the base (supply container 104 can be removed or replaced, Par. [0063-0064]), and Burnett discloses the reservoir further comprising a power supply (reservoir 428 driven by a motor valve 430) configured for electrical communication with the controller when secured. It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Clark’s removable reservoir with Burnett’s power valve to allow for automatic shut-off in high pressure or power interruption emergencies (Par. [0296] and [0303]). 
Claim 16 is a method encompassed by the treatment system of claim 2 and is thus rejected on the same grounds.
Regarding claim 4, Clark and Burnett disclose the system of claim 1 (demonstrated previously) and Clark further discloses wherein the reservoir contains a port, the port configured to release cryoablative fluid from the reservoir (supply control valve 108 controls flow of refrigerant 106, Figure 1). Burnett also discloses a back pressure maintenance in which a chamber 462 and valve 460 lie between the pump 468, which controls flow of cryogenic fluid from the reservoir, and liner 174, seen in Figures 91A-C. 
Regarding claim 5, Clark and Burnett disclose the system of claim 4 (demonstrated previously) and Burnett further discloses wherein the port comprises a seal (valve 460 includes sealing rings 466A-B causing seal between gasket 466 and piston 464).
Claim 18 is a method encompassed by the treatment system of claim 5 and is thus rejected on the same grounds.
Regarding claim 6, Clark and Burnett disclose the system of claim 5 (demonstrated previously) and Burnett further discloses further comprising a manifold, the manifold being configured to pierce the seal and provide a passageway for the cryoablative fluid to flow from the reservoir to the connection (valve 460 allows for pressure P2 to be lowered, increasing the pressure differential between the exhaust/infusion channels 476, 478, which breaks the seal formed by the gasket 466 and piston 464, and allows for free flow of cryogenic fluid for treatment (Par. [0317]). 
Claim 19 is a method encompassed by the treatment system of claim 6 and is thus rejected on the same grounds.
Regarding claim 7, Clark and Burnett disclose the system of claim 4 (demonstrated previously) and Clark further discloses wherein the port further comprises a valve configured to provide a passageway for the cryoablative fluid to flow from the reservoir to the connection (supply control valve 108 controls flow of refrigerant 106, Figure 1).
Claim 20 is a method encompassed by the treatment system of claim 7 and is thus rejected on the same grounds.
Regarding claim 9, Clark and Burnett disclose the system of claim 1 (demonstrated previously) and Clark further discloses wherein the base further comprises a pump for providing fluid into the liner (pump 111 in console 102), the controller being electrically connected to the pump (pump 111 coupled to controller 118, Figure 1).
Regarding claim 12, Clark and Burnett disclose the system of claim 1 (demonstrated previously) and Clark further discloses further comprising a second microcontroller within the base (controller 118 can be comprised of algorithms or a processor, Par. [0041]). Furthermore, separating or combining parts to achieve the same function is obvious in the art, MPEP § 2144.04(V)(C).

Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clark and Burnett, in accordance of claim 1, in further view of Burnett et al 2015 (US PGPub 2015/ 0289920, herein “Burnett 2015”). 
Regarding claim 3, Clark and Burnett disclose the system of claim 1 (demonstrated previously) and while Burnett discloses that the reservoir can be replaced, both are silent to the electrical coupling with the base. Burnett 2015 discloses wherein the reservoir further comprises electrical contacts configured to electrically couple to the base. Burnett 2015 discloses a similar cryogenic treatment system which has a warming cradle 316 which connects reservoir housing 88 with receiving channel 318 of cradle which is connected to controller and base 110 (Par. [0158]), or power for heating reservoir 92 could be provided by a battery (Par. [0155]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Clark and Burnett’s cryogenic system with Burnett 2015’s electrical coupling of the reservoir in order to control heating and temperature of the cryogenic fluid (Par. [0160]).
Claim 17 is a method encompassed by the treatment system of claim 3 and is thus rejected on the same grounds.
Regarding claim 11, Clark and Burnett disclose the system of claim 1 (demonstrated previously) and Burnett 2015 discloses wherein the base further comprises a temperature sensor (temperature sensor 302) for monitoring temperature in the reservoir, the controller being electrically connected to the temperature sensor (temperature sensor coupled to controller 110, Par. [0159]). Both Clark and Burnett disclose temperature sensors coupled to the controller that monitor temperature within the treatment area so as to heat or deheat fluid for treatment or neutralization after treatment (Burnett, Par. [0160]), but both are silent to .

Claims 8, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clark and Burnett, in accordance of claim 1, in further view of Rajagopalan et al 2020 (US PGPub 2020/0060942, effective filing date 11/10/2016, herein “Rajagopalan”). 
Regarding claim 8, Clark and Burnett disclose the system of claim 1 (demonstrated previously) and Clark further discloses wherein the base further comprises a pressure sensor (pressure sensor 105) for monitoring the pressure of the fluid in the reservoir, the controller being electrically connected to the pressure sensor (pressure sensor coupled to controller 118, Par. [0042]). Both Clark and Burnett disclose pressure sensors coupled to the controller that monitor pressure within the treatment area so as to ensure therapy is safe (Burnett, Par. [0150]), but both are silent to pressure being monitored in the reservoir. Rajagopalan discloses a treatment system in which functional elements 229 can be sensors of temperature, pressure, and flow rate, which are monitored in the reservoir 220 (Par. [0195] and [0208]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Clark and Burnett’s cryogenic system with Rajagopalan’s reservoir monitoring in order to monitor reservoir volume (Par. [0245]).
Claim 15 is a method encompassed by the treatment system of claim 8 and is thus rejected on the same grounds.
Regarding claim 10, Clark and Burnett disclose the system of claim 1 (demonstrated previously) and Clark further discloses wherein the base further comprises an exhaust pump (pump 111 can be either a delivery or vacuum pump, Par. [0040]), the controller being electrically connected to the exhaust pump. Burnett also discloses that pump 225 can be reversible or can be a separate pump for suction (Par. [0253]). Furthermore, separating or combining parts to achieve the same function is obvious in the art, MPEP § 2144.04(V)(C). Rajagopalan discloses that there can be one or more pumping assemblies 225 which are configured to deliver fluid or extract fluid from functional assembly 130 (Par. [0244]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Clark and Burnett’s cryogenic system with Rajagopalan’s multiple pumping assemblies in order to enhance performance simultaneous fluid delivery and extraction (Par. [0244]).
Regarding claim 13, Clark and Burnett disclose the system of claim 12 (demonstrated previously) and both disclose a multiplicity of controllers but are silent to wherein the second microcontroller monitors pressure levels of the reservoir and power levels of the base. Rajagopalan discloses that controller 250 is connected to the reservoirs 200 and the pumping assembly 225 (Par. [0193]) and are able to deliver energy and monitor pressure and temperature in reservoirs (Par. [0194-0196]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Clark and Burnett’s cryogenic system with Rajagopalan’s second controller in order to provide power and transmit and receive data (Par. [0193]).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-2, 8, 10, and 14-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-28 of prior U.S. Patent No. 10,492,844. This is a statutory double patenting rejection.
Claim
16/666,145
Claim
15/605,630

A treatment system, comprising: a hand piece having an elongate probe having [[with]] a distal tip and a flexible length, at least one infusion lumen positioned through or along the elongate probeji, and]] a liner expandably enclosing the probe such that a cryoablative fluid introduced through the probe one or more unobstructed openings along the infusion lumen is sprayed into contact with an interior surface of the liner and coats the interior surface; a base station having a reservoir of the cryoablative fluid; [[and]] a connection having an elongate flexible body, coupling the hand piece and the base station, wherein the connection having defines at least one fluid lumen for delivery of the cryoablative fluid from the reservoir and to the at least one infusion lumen within the hand ; and a controller positioned within the base, wherein the controller is configured to monitor the cryoablative fluid.

A treatment system, comprising: a hand piece having an elongate probe with a distal tip and a flexible length, at least one infusion lumen positioned through or along the elongate probe, and a liner expandably enclosing the probe such that a cryoablative fluid introduced through one or more unobstructed openings along the at least one infusion lumen is sprayed into contact with an interior surface of the liner and coats the interior surface; a base station having a reservoir of the cryoablative fluid; and a connection having an elongate flexible body coupling the hand piece and the base station such that the reservoir is detached from the hand piece forming a multi-component system tethered via the connection, wherein the at least one infusion lumen within the hand piece.

The system of claim 1 wherein the reservoir is removably securable within the base, the reservoir further comprising a power supply configured for electrical communication with the controller when secured.
9
The system of claim 1 wherein the reservoir is removably securable to a receiving channel within the base station.


10
The system of claim 9 wherein the reservoir further comprises a power supply configured for electrical 

The system of claim 1 wherein the base further comprises a pressure sensor for monitoring the pressure of the fluid in the reservoir, the controller being electrically connected to the pressure sensor.
4
The system of claim 1 wherein the hand piece further comprises one or more pressure sensors in fluid communication with the at least one infusion lumen.
11
The system of claim 1 wherein the base further comprises a temperature sensor for monitoring temperature in the reservoir, the controller being electrically connected to the temperature sensor.
21
The method of claim 15 further comprising monitoring one or more parameters via a microprocessor in electrical communication with the hand piece.

A method of treating tissue, comprising: securing a reservoir assembly within a base, the reservoir assembly holding a cryoablative fluid, positioning an elongate probe having a distal tip and a flexible length, at least one infusion lumen positioned through or along the elongate probe, expanding a liner enclosing the probe such that a cryoablative fluid introduced through the probe is sprayed into contact with an interior surface of the liner and coats the interior surface, infusing the cryoablative fluid from the reservoir to the at least one infusion lumen through a connection having an elongate flexible body, the connection having at least one fluid lumen; and monitoring the cryoablative fluid with a controller positioned within the base.
15
A method of treating tissue, comprising: securing a reservoir assembly within a receiving channel of a base station; positioning a hand piece in proximity to a tissue region of interest, wherein the hand piece has an elongate probe with a distal tip and a flexible length, at least one infusion lumen positioned through or along the elongate probe, and a liner expandably enclosing the probe such that a cryoablative fluid introduced through one or more unobstructed openings along the at least one infusion lumen is sprayed into contact with an interior surface of the liner and coats the interior surface; and infusing the cryoablative fluid from the reservoir assembly through a connection having an elongate at least one infusion lumen within the hand piece, wherein the reservoir assembly is detached from the hand piece forming a multi-component system tethered via the connection.

The method of claim 14 wherein monitoring the cryoablative fluid comprises monitoring a pressure of the cryoablative fluid using a pressure sensor.
19
The method of claim 15 further comprising monitoring a pressure of the cryoablative fluid via one or more pressure sensors in fluid communication with the at least one infusion lumen.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY K SLOAN whose telephone number is (571)272-0818. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY K SLOAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794